t c memo united_states tax_court joseph f and dorothy m german petitioners v commissioner of internal revenue respondent docket no filed date l patrick o’day jr for petitioners gail k gibson for respondent memorandum opinion thornton judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the issue for decision is whether certain purported loans made by petitioner husband hereinafter petitioner are deductible as a business_bad_debt under sec_166 we hold that they are not background the parties have stipulated some of the facts which are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference when they filed their petition petitioners were married and resided in hankinson north dakota from about until petitioner earned his living as a farmer in he ceased farming and began to sell off the more than acres of farmland he had acquired during his years of farming in the late 1970's petitioner met wayne aaland aaland a contractor who built stores and motels together they formed several corporations identified in the record as magna development magna realty and american energy the corporations the corporations were formed for purposes that included constructing and insulating homes petitioner received a 20-percent interest in each of the corporations upon forming the corporations and periodically thereafter until about petitioner advanced money for the business enterprises with aaland these advances are evidenced in the record by copies of some promissory notes all but one of ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue which are signed by aaland generally in his individual capacity and sometimes in his capacity as president of fidelity construction corp of america or magna financial development corp the notes range in amounts from dollar_figure to dollar_figure and were payable as of a date certain at a specified rate of interest the advances were not fully repaid on time in and again in petitioner and aaland entered into debt consolidation agreements making aaland personally responsible for repayment of the outstanding debts as of date the balance of the debt to petitioner was dollar_figure excluding interest in and again in petitioner borrowed money from aaland as evidenced by two promissory notes signed by petitioner and totaling dollar_figure the record is sketchy as to petitioner's involvement in the corporations petitioner testified that he was a vice president most of the time but he had no office he testified that he had authority to sign corporate checks for a while i don't know how long but not very long he testified that he was involved in some management decisions and that he helped now and then in the corporations his testimony strongly suggests however that his involvement with the corporations apart from one note dated date in the amount of dollar_figure is signed by dean j ralston who is identified on the note as vice president and secretary of magna financial development corp advancing money was very limited there is no evidence that he received any salary from the corporations aaland became ill at an unspecified time in the early 1990's and subsequently died in or on their joint federal_income_tax return petitioners claimed a business_bad_debt deduction with respect to aaland’s outstanding debt they carried back a portion of the resulting net_operating_loss to their taxable_year generating a full refund of the tax paid for that year in the amount of dollar_figure in the notice_of_deficiency for the taxable_year respondent disallowed the carryback of the net_operating_loss resulting in a deficiency in the amount of the refund respondent argues that the funds advanced by petitioner to aaland gave rise to a nonbusiness_bad_debt in and therefore are deductible only as a short-term_capital_loss that cannot be carried back discussion sec_166 generally allows a deduction for debts that become wholly or partially worthless within the taxable_year in on direct examination petitioner testified as follows mr o’day did you continue any types of activities with the corporations after you stopped farming in petitioner oh yes mr o’day what types of involvement did you have petitioner like i had before mr o’day what would those be petitioner loan someone money like a darn fool respondent has not raised any issue as to whether the purported debts at issue in fact became worthless in the case of a taxpayer other than a corporation a loss froma nonbusiness_debt that becomes worthless is treated as a short-- term capital_loss sec_166 and consequently is subject_to the limitations of sec_1211 and sec_1212 a nonbusiness_debt is defined in sec_166 as a debt other than-- a a debt created or acquired in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business the relevant inquiry is whether petitioner’s advances were proximately related to his conduct_of_a_trade_or_business the determinative factor is his dominant motivation in incurring the debt see 405_us_93 sec_1_166-5 income_tax regs petitioner testified that he formed the corporations with aaland and advanced him money as an investment to make more money investing does not constitute a trade_or_business see 373_us_193 see also 312_us_212 73_tc_1081 supplemented by tcmemo_1981_229 32_tc_604 affd 276_f2d_368 4th cir nor does petitioner’s limited activity in aid of the business ventures with aaland constitute a separate business cf 253_f2d_403 4th cir affg 28_tc_432 relying on 480_us_23 petitioners argue that petitioner was in the trade_or_business of making loans because he made loans to aaland on a regular basis and his primary purpose was to make money in groetzinger the supreme court held that a gambler who spent days a week at a race track for weeks a year and to hours a week on gambling-related activities such as studying racing forms and programs to the exclusion of all other employment was engaged in the trade_or_business of gambling petitioner's occasional advances to aaland though occurring over a long period of time are not comparable to the full-time gambling activity described in commissioner v groetzinger supra when he first made the advances to aaland and until he retired some years later petitioner made his living as a farmer petitioner does not contend that he ever had any money-lending activities apart from his dealings with aaland and the corporations moreover the circumstances of petitioner’s alleged money- lending activities do not bespeak a business although prior advances to aaland remained undischarged petitioner continued for years to make additional advances to him and his ventures exclusively during this same period petitioner borrowed significant sums from aaland rather than trying to collect the amounts aaland owed him the record is devoid of evidence that petitioner ever took any_action apart from entering into debt consolidation agreements with aaland to enforce collection of principal or interest that aaland owed him viewed in its totality the evidence in the record strongly suggests that petitioner’s purported loans to aaland were actually in the nature of contributions of risk capital in return for which petitioner received his 20-percent ownership interests in the corporations and by which he sought to protect his initial investment even assuming however that petitioner made bona_fide loans to aaland and respondent has not argued otherwise the record does not support a conclusion that petitioner had a separate business of lending money cf 37_tc_576 rollins v commissioner supra pincite 17_tc_702 accordingly we sustain respondent's determination to reflect the foregoing decision will be entered for respondent
